AGREEMENT FOR TERMINATION OF LICENSE AGREEMENT




THIS AGREEMENT FOR TERMINATION OF LICENSE AGREEMENT, is made and entered into
this 12th  day of October, 2015, to be effective as of October 1, 2015, by and
between CANNA-PET, LLC, a Washington limited liability company (‘LICENSOR”), and
PEAK BIOPHARMA CORP., a Colorado corporation (‘LICENSEE’).

RECITALS

Licensor is the owner of the brand name “Canna-Pet” and certain related
intellectual property used in the production and sale of medical cannabis
products made from hemp, which are exclusively for consumption by pets; and

Licensor and Licensee entered into a License Agreement dated July 29, 2014 (the
“License Agreement”), pursuant to which Licensor granted Licensee a perpetual,
exclusive, worldwide license to use the Canna-Pet brand name and the related
intellectual property owned by Licensor in conjunction with production and sale
of medical cannabis products made from hemp and low-THC cannabis plants.

The License Agreement provides that it may be terminated at any time by mutual
agreement of the parties.

The parties desire, pursuant to and in accordance with the terms of this
Agreement, to terminate the License Agreement effective as of October 1, 2015.




NOW THEREFORE, in consideration of the foregoing, and in consideration of the
mutual covenants and promises hereinafter set forth, it is agreed as follows:

1.

Termination of License.

The parties hereby agree to terminate the License Agreement effective as of
October 1, 2015.  This termination is made by mutual agreement of the parties
pursuant to and in accordance with the provisions of Section 9.1 of the License
Agreement.

2.

Return of Licensed Intellectual Property.

Pursuant to the terms of the License Agreement, the Licensed Intellectual
Property includes the brand name “Canna-Pet” and certain related intellectual
property, including, but not limited, trademarks and copyrights, formulations,
recipes, production processes and systems, websites, domain names, customer
lists, supplier lists trade secrets and know-how, and other related intellectual
property.  Licensee’s right to use all, or any portion, of the Licensed
Intellectual Property shall cease effective as of October 1, 2015, and as soon
as reasonably possible following execution of this Agreement, Licensee shall
return





--------------------------------------------------------------------------------

to Licensor all Licensed Intellectual Property in the possession of Licensee,
including the originals and all copies thereof.

3.

Return of Other Property.

In addition to return of the Licensed Intellectual Property, as soon as
reasonably possible following execution of this Agreement, License shall
transfer or assign to Licensor all product inventory, Colorado hemp with permits
and authorization, all production/fulfillment contracts, all eCommerce accounts
and processing, all NDA and Research Agreements and any and all other property
in the possession of Licensee which was used by Licensee in the conduct of its
business is used in the conduct of its business related to production and sale
of medical cannabis products for pets made from hemp and low-THC cannabis
plants.   

4.

Office Space, Equipment and Employees.

In conjunction with execution of this Agreement, Licensee hereby agrees to grant
Licensor the right to use Licensee’s office space in Aurora, Colorado  for the
three month period from October 1, 2015 through December 31, 2015, on a
rent-free basis, in a limited capacity as specified herein, for conduct of
operations related to sale of “Canna-Pet” products and to transfer ownership of
the laptop computer and fax/printer owned by Licensee and used by  Licensee’s
customer service staff  in performance of their duties.  Licensor’s right to use
Licensee’s office space shall be limited to conduct of customer service
operations performed by current owners or employees of Licensor or by current
employees of Licensee who agree to become employees of Licensor after the date
hereof.  Licensor also acknowledges that any use of Licensee’s office space in
Aurora, Colorado may not include use of the office address in official
communications or as a Colorado based mailing address.

5.

Consideration.

As consideration for cancellation of the License Agreement and for the return to
Licensor of the Licensed Intellectual Property and other property and assets
described in paragraphs 2, 3 and 4 hereof, Licensor hereby agrees to waive
payment by Licensee and to release Licensee from liability for payment of any
and all royalties, invoices and other amounts which are otherwise currently due
and payable by Licensee to Licensor for sales of Canna-Pet products for all
periods through and including September 30, 2015.  

6.

Collections.

On or before October 15, 2015, Licensee shall forward to Licensor any and all
payments received by Licensee on or after the effective date hereof (net of
amounts received by Licensee for taxes, duties, governmental charges, freight or
shipping charges, and the like), for “Canna-Pet” products sold on or after
October 1, 2015.

7.

Survival.

In accordance with the provisions of Section 9.6 of the License Agreement,
Articles 3 (Relationship of the Parties), 5 (Protection of Proprietary
Information), 7 (Infringement), 8 (Indemnity) and 14 (Governing Law and
Language) of the License Agreement shall survive its termination.








--------------------------------------------------------------------------------

8.

Mutual Release.

Except with respect to the matters described in paragraph 7 hereof, and except
for product liability claims arising out of or related to product sales by
Licensee during the time the License Agreement was in effect, by execution of
this Agreement, Licensor, for itself and for its officers, directors, employees,
agents, successors and assigns hereby forever releases and discharges Licensee
and its officers, directors, employees, agents, successors and assigns, and
Licensee, for itself and for its officers, directors, employees, agents,
successors and assigns hereby forever releases and discharges Licensor and its
officers, directors, employees, agents, successors and assigns, from any and all
claims and causes of action arising out of, or in any way related to the
execution and/or termination of the License Agreement or to the conduct of
business by either party pursuant to and in accordance with the terms and
conditions of the License Agreement.

9.

Entire Agreement.

This Agreement supersedes all prior oral and/or written communications between
the parties related to the subject matter hereof, and constitutes the complete
and exclusive agreement of the parties with respect to termination of the
License Agreement.

10.

Governing Law.

This Agreement shall be governed by, and construed in accordance with the laws
of the State of Colorado.




IN WITNESS WHEREOF, this AGREEMENT FOR TERMINATION OF LICENSE AGREEMENT is
executed as of the date or dates specified below to be effective as of October
1, 2015.

LICENSOR:

LICENSEE:

CANNA-PET, LLC, a Washington

PEAK BIOPHARMA CORP, a

limited liability company

Colorado corporation




/s/ Dan Goldfarb

/s/ Soren Mogelsvang

BY: _______________________

BY: _______________________

Dated:  October 12, 2015

Dated:  October 12, 2015









